Citation Nr: 0201492	
Decision Date: 02/13/02    Archive Date: 02/20/02

DOCKET NO.  95-30 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to restoration of a 20 percent rating for 
service-connected residuals of a fracture of the T9 vertebra.


REPRESENTATION

The veteran is represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel

INTRODUCTION

The veteran had active naval service from March 1986 to July 
1987.  This matter comes to the Board of Veterans' Appeals 
(Board) from 1993 decisions of the Department of Veterans 
Affairs (VA) Portland Regional Office (RO), which denied 
service connection for a low back disability and reduced the 
rating for T9 vertebral fracture residuals from 10 to zero 
percent based on the veteran's failure to report for three 
scheduled VA medical examinations.  

In August 1997, the Board remanded this case for further 
development of the evidence.  In May 1999, the RO restored 
the 10 percent rating.  As the full benefit sought had been 
granted, that aspect of the appeal came to an end.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In August 2000, pursuant to review of a June 2000 VA medical 
examination report, the RO increased the veteran's thoracic 
spine disability evaluation to 20 percent.  However, in 
August 2001, the RO reduced the rating to 10 percent, 
pursuant to results from a January 2001 VA medical 
examination.  That same month, although no appeal had yet 
been initiated, the RO issued a supplemental statement of the 
case (SSOC) explaining the reduction of the veteran's rating 
to 10 percent.  

In December 2001, the veteran's representative filed a 
statement, VA Form 646, indicating that the veteran was 
seeking an evaluation in excess of 20 percent for his 
thoracic spine disability.  As the veteran's evaluation for 
the thoracic spine disability had already been reduced to 10 
percent before the representative statement was filed, the 
Board concludes that the issue at hand is restoration of the 
20 percent rating.  Furthermore, because at the time when the 
veteran's representative filed the VA Form 646 an appeal with 
respect to the veteran's thoracic spine was not in progress, 
the Board construes the representative's filing as a timely 
notice of disagreement.  See 38 C.F.R. §§ 20.200, 20.201, 
20.301(a), 20.302(a) (2001).  However, as statement of the 
case (SOC) has not yet been issued on this matter, additional 
action by the RO is required as set forth below in the Remand 
portion of this decision.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).

It is noted that the veteran also appealed the 1993 denial of 
service connection for a low back disorder, but by May 1999 
decision, the RO granted service connection for that 
disability, and rated it 20 percent disabling.  By October 
1999 notice of disagreement, the veteran indicated that his 
desire for a rating of 40 percent for that disability; in 
February 2000, the RO granted the veteran a 40 percent rating 
for his service-connected low back disability.  As he has 
received the full benefit sought as to this issue, it is no 
longer in appellate status.  See Grantham, supra.


REMAND

As indicated above, in August 2001 the RO reduced the 
evaluation of the veteran's service-connected residuals of a 
T9 fracture from 20 to 10 percent.

A timely notice of disagreement was filed, but the RO failed 
to issue a SOC regarding that matter.  When there has been an 
initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
SOC, and RO failure to issue same is a procedural defect.  
Manlincon, 12 Vet. App. at 240-41.  

Pursuant to 38 C.F.R. § 19.9(a) (amended effective Oct. 8, 
1997), if further evidence or clarification of the evidence 
or correction of a procedural defect is essential for a 
proper appellate decision, the Board is required to remand 
the case to the RO for necessary action.  Therefore, the 
Board must remand this aspect of the veteran's claim for 
preparation of a SOC as to entitlement to restoration of a 20 
percent rating for the veteran's service-connected residuals 
of a T9 fracture.  See VAOPGCPREC 16-92 (July 24, 1992).

Thus, the case is remanded for the following action:

1.  The RO must issue a SOC concerning 
the issue of entitlement to the 
restoration of a 20 percent rating for 
the veteran's service-connected T9 
fracture residuals.  The veteran should, 
of course, be advised of the time period 
within which to perfect his appeal.  
38 C.F.R. § 20.302(b) (2001).  

2.  Then, only if he perfects his appeal 
with a timely-filed substantive appeal, 
the RO must review the claims file and 
ensure that all notification and 
development action is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A and 5107 (West Supp. 
2001) are satisfied.

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2001) (Historical and Statutory Notes).  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to Court.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).


